MEMORANDUM **
Luis Manuel Valadez-Lopez, a native and citizen of Mexico, petitions for review *614of an order of the Board of Immigration Appeals (“BIA”) denying his application for relief under former section 212(c) of the Immigration and Nationality Act. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). We dismiss the petition for review in part and deny it in part.
We lack jurisdiction to review the BIA’s discretionary decision to deny Valadez-Lopez former section 212(c) relief. See 8 U.S.C. § 1252(a)(2)(B)(ii); Ramadan v. Gonzales, 479 F.3d 646, 654 (9th Cir.2007) (per curiam) (stating that the REAL ID Act “does not restore jurisdiction over discretionary determinations”).
We are unpersuaded by Valadez-Lopez’s contention that the BIA made impermissible factual findings in his case. See 8 C.F.R. § 1003.1(d)(3)(i)-(ii).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.